Great Plains Energy Investor Presentation Fall 2010 Fall 2010 Investor Presentation Exhibit 99.1 Michael Cline Vice President - Investor Relations and Treasurer 816-556-2622 michael.cline@kcpl.com Terry Bassham Executive Vice President - Utility Operations 816-556-2565 terry.bassham@kcpl.com Fall 2010 Investor Presentation 2 Company Representatives Statements made in this presentation that are not based on historical facts are forward-looking, may involve risks and uncertainties, and are intended to be as of the date when made. Forward-looking statements include, but are not limited to, the outcome of regulatory proceedings, cost estimates of the Comprehensive Energy Plan and other matters affecting future operations. In connection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, Great Plains Energy and KCP&L are providing a number of important factors that could cause actual results to differ materially from the provided forward-looking information. These important factors include: future economic conditions in regional, national and international markets and their effects on sales, prices and costs, including but not limited to possible further deterioration in economic conditions and the timing and extent of any economic recovery; prices and availability of electricity in regional and national wholesale markets; market perception of the energy industry, Great Plains Energy and KCP&L; changes in business strategy, operations or development plans; effects of current or proposed state and federal legislative and regulatory actions or developments, including, but not limited to, deregulation, re-regulation and restructuring of the electric utility industry; decisions of regulators regarding rates the companies can charge for electricity; adverse changes in applicable laws, regulations, rules, principles or practices governing tax, accounting and environmental matters including, but not limited to, air and water quality; financial market conditions and performance including, but not limited to, changes in interest rates and credit spreads and in availability and cost of capital and the effects on nuclear decommissioning trust and pension plan assets and costs; impairments of long-lived assets or goodwill; credit ratings; inflation rates; effectiveness of risk management policies and procedures and the ability of counterparties to satisfy their contractual commitments; impact of terrorist acts; increased competition including, but not limited to, retail choice in the electric utility industry and the entry of new competitors; ability to carry out marketing and sales plans; weather conditions including, but not limited to, weather-related damage and their effects on sales, prices and costs; cost, availability, quality and deliverability of fuel; ability to achieve generation goals and the occurrence and duration of planned and unplanned generation outages; delays in the anticipated in-service dates and cost increases of additional generating capacity and environmental projects; nuclear operations; workforce risks, including, but not limited to, increased costs of retirement, health care and other benefits; the timing and amount of resulting synergy savings from the GMO acquisition; and other risks and uncertainties. This list of factors is not all-inclusive because it is not possible to predict all factors. Other risk factors are detailed from time to time in Great Plains Energy’s and KCP&L’s quarterly reports on Form 10-Q and annual report on Form 10-K filed with the Securities and Exchange Commission.Each forward-looking statement speaks only as of the date of the particular statement.Great Plains Energy and KCP&L undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. Forward-Looking Statement Fall 2010 Investor Presentation 3 •Solid Midwest electric utility operating under the KCP&L brand •Transformational events in 2008 to focus business model on fully regulated utility operations –Sale of Strategic Energy –Acquisition of Aquila (now KCP&L Greater Missouri Operations, or “GMO”) •Company attributes –~822,000 customers / 3,200+ employees –~6,600 MW of primarily low-cost coal baseload generation –5-year projected synergies post-GMO acquisition of ~$760M –~$8.5bn in assets and $4.4bn in rate base at 2009YE Service Territories: KCP&L and GMO Business Highlights YTD MWh Sold by Customer Type YTDMWhSales by Jurisdiction YTD MWh Generated by Fuel Type Total: ~ 18,423 MWhs Total: ~ 18,423 MWhs Total: ~ 19,958 MWhs Note:Charts below reflect YTD 9/30/10 Fall 2010 Investor Presentation 4 Solid Vertically-Integrated Midwest Utility •Strong Midwest electric utilities focused on regulated operations in Missouri and Kansas •Diversified customer base includes ~822,000 residential, commercial, and industrial customers •~6,600 Megawatts of generation capacity •Low-cost generation mix: 80% coal, 17% nuclear (Wolf Creek), 2% natural gas/oil and 1% wind in 2009 100% Regulated Electric Utility Operations Focus •Growth and stability in earnings driven by sizable regulated investments as part of the Comprehensive Energy Plan (“CEP”) •Wind and environmental retrofit components of CEP in place; Iatan 2 baseload coal plant placed in- service in 3Q2010 •Potential growth beyond 2010 driven by additional environmental capex, transmission opportunities and wind Attractive Platform for Long-Term Earnings Growth •Constructive outcomes in 2006, 2007 and 2008 rate cases in Missouri and Kansas •Current cases •Kansas - KCC order issued 11/22/10 authorized a revenue requirement increase of $21.8 million and brought Iatan 2in to rate base with minimal disallowance •Missouri - $190 million rate increase request for KCP&L MO and GMO filed June 2010 Diligent Regulatory Approach •Cash flow and earnings heavily driven by regulated operations and cost recovery mechanisms •Ample liquidity currently available under $1.25bn credit facilities •Sustainable dividend and pay-out, right-sized to fund growth and to preserve liquidity •Recent shift in outlook from Negative to Stable at Moody’s and S&P Improved Financial Position Fall 2010 Investor Presentation 5 Strong Platform Executing the Plan Fall 2010 Investor Presentation 6 Project description Comments •100 MW plant in Spearville, KS •Began construction in 2005 ü Completed in Q3 2006 ü In rate base from 1/1/2007 ü No regulatory disallowance •Selective Catalytic Reduction (SCR) unit at LaCygne 1 ü Completed in Q2 2007 ü In rate base from 1/1/2008 ü No regulatory disallowance •Air Quality Control System at Iatan 1 üCompleted in Q2 2009 üIn rate base starting 3Q 2009 (KS 08/1 &MO 9/1) üNo regulatory disallowance in 2009 MO and KS cases; capped exposure in 2010 cases •Construction of Iatan 2 super-critical coal plant (850 MW; 73% GXP ownership share)1 üIn-service on 8/26/2010; confirmed by KCC in October; MPSC view to be communicated through pending rate cases üIncluded in KS rate base with minimal disallowance Q4 2010; MO rate base treatment to be determined Q2 2011 Iatan 2 Iatan 1 Environmental LaCygne Environmental Wind Great Plains Energy has effectively executed all elements of its Comprehensive Energy Plan to date and has received constructive regulatory treatment Comprehensive Energy Plan 1 Includes post-combustion environmental technologies including an SCR system, wet flue gas desulphurization system and fabric filter to control emissions Fall 2010 Investor Presentation 7 Strong Track Record of Execution Rate Case Outcomes Rate Jurisdiction Amount Requested Amount Approved Effective Date Rate Base Return on Equity Rate-making
